Citation Nr: 1504916	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 3, 2004 for the assignment of a 100 percent rating for schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran has not appealed for an earlier effective date for the grant of service connection for schizophrenia, undifferentiated type.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Hence, the issue of entitlement to an earlier effective date for the grant of service connection for schizophrenia, undifferentiated type is not at issue, only instead whether the Veteran was entitled to a rating higher than 70 percent for his schizophrenia prior to its increase to 100 percent, the highest possible rating, as of June 3. 2004.


FINDINGS OF FACT

1.  In an April 1969 rating decision, the RO granted service connection and initial 10 percent rating for anxiety reaction, effective as of September 5, 1968

2.  In a June 1970 rating decision, the RO recharacterized the disability to schizophrenic reaction, latent type, and awarded a 100 percent rating, effective February 6, 1970 and 50 percent rating, effective April 1, 1970.  

3.  In a September 1971 rating decision, the RO recharacterized the disability to schizophrenia, undifferentiated severe, and awarded a 100 percent rating, effective May 11, 1970.  The Veteran was notified of his appellate rights; he did not perfect an appeal, and no new and material evidence was received within one year.  

4.  In a May 1975 rating decision, the RO proposed severance of service connection.  In a July 1975 rating decision, the RO severed service connection.  The Veteran was notified of his appellate rights and appealed the July 1975 rating decision.  

5.  In a November 1976 Board decision, the Board determined that the grant of service connection for a psychiatric disorder by the agency of original jurisdiction was clearly and unmistakably erroneous.  The Veteran requested reconsideration, and in a June 1977 decision, the Board affirmed the November 1976 decision.  The Board decisions are final. 

6.  No formal or informal claims for service connection for a psychiatric disorder were filed between November 1977 and February 16, 2000. 

7.  In an October 2009 rating decision, the RO effectuated the Board's 2008 grant of service connection for schizophrenia, undifferentiated type; a 70 percent disability rating was assigned effective as of February 16, 2000 and a 100 percent rating was assigned effective June 3, 2004.  

8.  For the period beginning February 16, 2000, the evidence of record demonstrates that the Veteran's schizophrenia, undifferentiated type, more closely approximated a 100 percent disability rating. 


CONCLUSION OF LAW

The criteria for an effective date of February 16, 2000, and no earlier, for the assignment of a 100 percent disability rating for service-connected schizophrenia, undifferentiated type, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014). 


	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As regards the Veteran's earlier effective date claim, as is explained in more detail below, the Board is granting the claim to the fullest extent legally permissible in this case-February 16, 2000; hence all necessary notice and development to fairly adjudicate this aspect of the claim has been accomplished.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran, as the matter of the Veteran's entitlement to an effective date prior to February 16, 2000 lacks legal merit.  As the law, and not the facts, is dispositive of the matter of an effective date earlier than the one granted by the Board, the duties to notify and assist imposed by the VCAA are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Law and Analysis

Generally, the effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, an application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for a VA benefit, and identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). 

In an October 2009 rating decision, the RO effectuated the Board's 2008 grant of service connection for schizophrenia, undifferentiated type.  In the October 2009 rating decision, the RO assigned a 70 percent disability rating, effective as of February 16, 2000 and assigned a 100 percent rating effective June 3, 2004.  February 16, 2000 was the date on which the Veteran submitted the claim to reopen the claim of entitlement to service connection for  schizophrenia, undifferentiated type.  The Veteran appealed the effective date assigned for the 100 percent rating.

The Board has considered all prior communications and evidence concerning the Veteran's schizophrenia to determine the proper effective date for the 100 percent rating. 

In an April 1969 rating decision, the RO granted service connection and initial 10 percent rating for anxiety reaction, effective as of September 5, 1968, the date of the Veteran's claim for a nervous condition.  The Veteran filed a Notice of Disagreement with the rating assigned.  In a June 1970 rating decision, the RO recharacterized the disability to schizophrenic reaction, latent type, and awarded a 100 percent rating, effective February 6, 1970 and 50 percent rating, effective April 1, 1970.  The Veteran continued to disagree.  In a September 1971 rating decision, the RO recharacterized the disability to schizophrenia, undifferentiated severe, and awarded a 100 percent rating, effective May 11, 1970.  The Veteran was notified of his appellate rights; he did not perfect an appeal, and no new and material evidence was received within one year.  In a May 1975 rating decision, the RO proposed severance of service connection.  In a July 1975 rating decision, the RO severed service connection.  The Veteran was notified of his appellate rights and appealed the July 1975 rating decision.  In a November  1976 Board decision, the Board determined that the grant of service connection for a psychiatric disorder by the agency of original jurisdiction was clearly and unmistakably erroneous.  The Veteran requested reconsideration, and in a June 1977 decision, the Board affirmed the November 1976 decision.  These decisions are final.  See 38 U.S.C.A. § 7104.  The effect of that finality is to preclude an award of an effective date prior that denial. 

After the June 1977 decision, no communication or evidence was received that may be construed as a claim for service connection for a psychiatric condition until February 16, 2000.  On that date, VA received a statement from the Veteran requesting that his claim for a neuropsychiatric condition be reopened.  There is no evidence that he filed a claim to reopen prior to that date.  Also, none of the VA treatment records dated prior to February 16, 2000 can be construed as an informal claim for service connection for a psychiatric disorder.  As discussed below, the evidence reflects that the Veteran's schizophrenia has been of similar severity since the date of the claim to reopen, warranting a 100 percent rating effective February 16, 2000, the date of the grant of service connection.

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran's schizophrenia is currently rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9204.  Under DC 9204, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

According to an October 1999 private treatment report, the Veteran was noted to be incoherent and unattentive.  He complained of insomnia and he looked disheveled, very anxious, unkept, and restless.  The private examiner stated that the Veteran was verborrheic, illogical, incoherent, with flat affect and anxious mood.  The Veteran was disoriented in time and place.  

According to an August 2000 private treatment report, the Veteran reported sleep problems and hearing voices.  The examiner stated that the Veteran's mood was very anxious and affect was flat with inappropriate smiling at times.  Ideas of reference and paranoid ideas were verbalized and the Veteran was irrelevant most of the time.  He was disoriented to time and partially in place.  Memory was poor for recent and past events.  Attention, concentration, intellectual capacities, and judgment were poor; and it was noted that the Veteran had no insight.  Although no VA examination was provided between February 16, 2000 and June 3, 2004, the previous treatment reports are consistent with the 2004 VA examination report.  According the October 2004 VA examination report, the Veteran had severe dementia and was noted to have had dementia since 1967.  According to the October 2004 VA neurological examination, the Veteran displayed inadequate affect an inappropriate laughter.  His behavior was hyperactive and he was talkative and verborrheic.  The Veteran's reasoning was also impaired.  

Based on the aforementioned, the Board is of the opinion that, as early as February 16, 2000 the Veteran's psychiatric symptomatology was of such severity to warrant the assignment of a 100 percent evaluation under the criteria for the evaluation of service-connected psychiatric disorders.  There is no indication that the Veteran's schizophrenia was of a lower degree of severity from February 16, 2000 through June 3, 2004.  As such, the reasoning for an award of a 100 percent rating also applies to this period.  

Regarding whether an effective date earlier than February 16, 2000 is warranted, as stated above the Veteran has not appealed for an earlier effective date for the grant of service connection for schizophrenia.  Nonetheless, the appropriate effective date of reopened claims shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  Here, the evidence shows that the Veteran did not file a new claim for service connection for a psychiatric disorder until February 16, 2000.  There is no evidence that he filed a claim to reopen prior to that date.  The VA treatment records dated prior to February 16, 2000 cannot be construed as an informal claim for service connection for a psychiatric disorder.  Only once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree may receipt of a report of examination or hospitalization by uniformed services be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  Thus, there is no entitlement to an effective date earlier than February 16, 2000. 

Given the medical evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for assignment of an effective date of February 16, 2000, but no earlier, for a 100 percent rating for schizophrenia are met.  The benefit-of-the-doubt doctrine has been employed; however, as the preponderance of the evidence is against an even earlier effective date, the claim must be denied in this respect. 38 U.S.C.A. § 5107.



ORDER

An effective date of February 16, 2000, and no earlier, for the assignment of a 100 percent rating for schizophrenia, undifferentiated type, is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


